Citation Nr: 1454950	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-42 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the left knee disorders of instability, patellofemoral syndrome, and arthritis, to include as due to a service-connected disability.   


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.       

In August 2011, the Veteran testified in a Board hearing at the RO.  A transcript of the hearing has been included in the record.  

In February 2013 and April 2014, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The record in this matter consists solely of electronic claims files and has been reviewed.  No relevant evidence has been added to the record since the October 2014 supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran underwent VA compensation examination of his left knee.  In the April 2014 remand, the Board requested additional commentary from the physician.  The Board requested medical opinions regarding whether (1) the Veteran's diagnosed left knee instability related to service-connected synovitis, or to the Veteran's diagnosed patellofemoral syndrome, or diagnosed arthritis; (2) the left knee arthritis began in or is related to service; (3) the left knee arthritis is secondary to a service-connected knee disorder (left or right); and (4) the left knee arthritis is aggravated by a service-connected disorder.  

In a June 2014 addendum report, the examiner fully responded to each of the inquiries noted but the first one.  In addressing the first inquiry - i.e., whether left knee instability is related to service-connected synovitis - the examiner stated that no evidence of record showed that the Veteran had left knee synovitis.  Thus, the examiner did not address whether instability related to synovitis.  

However, the record does document that the Veteran has been diagnosed with synovitis.  October 2003 and March 2009 VA medical reports have noted the diagnosis of left knee synovitis.  Indeed, the original grant of service connection for the left knee disorder, effective from September 2003, expressly notes synovitis.  

Based on the foregoing, a remand is necessary for a medical opinion addressing specifically whether left knee instability is due to left knee synovitis.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the AOJ should include in the claims file any recent VA treatment records currently outstanding.  The most recent records are dated in May 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from May 2014.    

2.  The Veteran's claims folder should again be made available to the April 2013 VA examiner for review and additional commentary.  The examiner should provide an opinion in response to the following question:  

Is the 1+ medial-lateral instability on the left knee a manifestation of the Veteran's service-connected synovitis?  See March 2009 VA examination report in VBMS diagnosing left knee synovitis and January 2004 rating decision in VBMS granting service connection for left knee synovitis.

If not, is any knee disorder manifested by instability due to or aggravated (worsened beyond the natural progress) by the service-connected synovitis of the left knee and/or the service-connected right knee disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee instability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left or right knee disabilities.

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the conclusion.  

If the April 2013 VA examiner is unavailable, then the requested opinion and explanation should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.   

3.  Then, after ensuring the report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim to service connection for a left knee disorder.  If the claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




